Name: Regulation (Euratom, ECSC, EEC) No 2278/69 of the Council of 13 November 1969 amending the Staff Regulations of Officials of the European Communities and the Conditions of Employment of Other Servants of those Communities
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  social protection;  EU institutions and European civil service;  executive power and public service;  organisation of teaching
 Date Published: nan

 496 Official Journal of the European Communities 17.11.69 Official Journal of the European Communities No L 289/1 REGULATION (EURATOM, ECSC, EEC) No 2278/69 OF THE COUNCIL of 13 November 1969 amending the Staff Regulations of Officials of the European Communities and the Conditions of Employment of Other Servants of those Communities Whereas it seems appropriate, in the light of experience and in view of the difficulties encountered when applying the Staff Regulations of Officials of the European Communities and the Conditions of Employment of Other Servants of those Com ­ munities, to amend certain provisions thereof ; Whereas, as a first step, the provisions of those Staff Regulations and Conditions of Employment should be amended as regards the structure of the basic salary scale and miscellaneous allowances for officials and other servants of the Communities ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 24 thereof; Having regard to the proposal from the Commission concerning the amendment of the Staff Regulations of Officials and the Conditions of Employment of Other Servants, made after consulting the Staff Regulations Committee, and also to the proposal from the Commission concerning the fixing of corrective factors ; Having regard to the Opinion of the European Parliament1 ; Having regard to the Opinion of the Court of Justice; HAS ADOPTED THIS REGULATION: Article 1 The Staff Regulations of Officials of the European Communities shall be amended as follows : r 1 . Article 66 Whereas it is for the Council , acting by a qualified majority on a proposal from the Commission and after consulting the other institutions concerned, to amend those Staff Regulations and Conditions of Employment; 'Basic monthly salaries are for each grade and step as provided in the following Table : 1 OJ No C 97, 28.7.1969 , p . 10 . Official Journal of the European Communities 497 Grades Steps 1 2 3 4 5 6 7 8 Al 74 950 79 450 83 950 88 450 92 950 97 450 A2 65 550 69 800 74 050 78 300 82 550 86 800   A 3 L/A 3 53 450 57 000 60 550 64 100 67 650 71 200 74 750 78 300 A 4 L/A 4 44 750 47 350 49 950 52 550 55 150 57 750 60 350 62 950 A 5 L/A 5 36 500 38 800 41 100 43 400 45 700 48 000 50 300 52 600 A 6 L/A 6 31050 32 900 34 750 36 600 38 450 40 300 42 150 44 000 A 7 L/A 7 26 150 27 650 29 150 30 650 32 150 33 650   A 8 L/A 8 22 550 23 700       BÃ  31050 32 900 34 750 36 600 38 450 40 300 42 150 44 000 B 2 26 350 27 750 29 150 30 550 31 950 33 350 34 750 36 150 B 3 21 350 22 550 23 750 24 950 26 150 27 350 28 550 29 750 B 4 17 850 18 900 19 950 21 000 22 050 23 100 24 150 25 200 B 5 15 350 16 250 17150 18 050    '  CI 18 200 19 150 20 100 21 050 22 000 22 950 23 900 24 850 C 2 15 100 16 000 16 900 17 800 18 700 19 600 20 500 21 400 C 3 13 850 14 600 15 350 16 100 16 850 17 600 18 350 19 100 C 4 12 100 12 800 13 500 14 200 14 900 15 600 16 300 17 000 C 5 10 700 11350 12 000 12 650     D 1 12 750 13 550 14 350 15 150 15 950 16 750 17 550 18 350 D 2 11200 11900 12 600 13 300 14 000 14 700 15 400 16 100 D 3 10 100 10 750 11400 12 050 12 700 13 350 14 000 14 650 D 4 9 300 9 850 10 400 10 950 2. Article 67 (1 ) ' 1 . Family allowances shall comprise : (a) head of household allowance equal to 5% of the basic salary but not less than Bfrs 900 per month ; (b ) dependent child allowance of Bfrs 1400 per child per month; and 3 below, receive an allowance of Bfrs 1400 per month for each dependent child . 2 . "Dependent child" means the legitimate, natural or adopted child of an official , or of his spouse, who is actually being maintained by the official . The same shall apply to a child for whom an application for adoption has been lodged and the adoption procedure started . ( c) education allowance.' 3 . Article 69 3 . The allowance shall be granted : 'The expatriation allowance shall be equal to 16% of the total of the basic salary, head of household allowance and dependent child allowance to which the official is entitled . The expatriation allowance shall be not less than Bfrs 2500 per month.' ( a) automatically for children under eighteen years of age ; (b ) on application, with supporting evidence, by the official for children between eighteen and twenty-six who are receiving educational or vocational training.'4 . Article 74, first paragraph 'An official shall receive a grant of Bfrs 7000 on the birth of his child .' 7 . Annex VII  Article 3 5 . Annex VII  Article 1(1) ' 1 . An official who is head of a household shall receive a head of household allowance equal to 5% of his basic salary but not less than Bfrs 900 per month.' 'An official shall receive an education allowance equal to the actual education costs incurred by him up to a maximum of Bfrs 1250 per month for each dependent child, within the meaning of Article 2 (2 ) above, who is in regular full-time attendance at an educational establishment. Entitlement to this allowance shall commence on the first day of the month in which the child be ­ gins to attend a primary educational establishment and shall cease at the end of the month in which the child reaches the age of twenty-six. 6 . Annex VII Article 2 (1 ), (2) and (3) ' 1 . An official who has one or more dependent children shall , in accordance with paragraphs 2 498 Official Journal of the European Communities Article 2The maximum referred to in the first paragraph above shall be raised to Bfrs 2500 for an official receiving the expatriation allowance whose place of employment is at least 50 km from a European school .' The Conditions of Employment of Other Servants of the European Communities shall be amended as follows : 8 . Annex VII  Article 4 (1 ), last subparagraph Article 63 'The expatriation allowance shall be not less than Bfrs 2500 per month.' 'The basic salary scale is determined as provided in the following Table : (Monthly rates in Bfrs) Categories Groups Classes 1 2 3 4 A I II III 34 500 24 200 19 800 38 800 27 000 20 850 43 100 29 800 21 900 47 400 32 600 22 950 B IV V 18 900 13 550 21 100 14 850 23 300 16 150 25 500 17 450 C VI VII 12 250 9 700 13 450 10 500 14 650 11 300 15 850 12 100 D VIII IX 9 250 8 500 10 100 8 850 10 950 9 200 11 800 9 550 Article 3 Italy 96-7% 99-2% 98-8% 100-4% 103-7% Grand Duchy of Luxembourg Netherlands United Kingdom Switzerland The temporary flat-rate allowance referred to in Article 4 ( a) of Annex VII to the Staff Regulations and also in Regulations No 31/65/EEC, No 5/65/ Euratom1 shall be :  Bfrs 650 per month for officials in Grades C 4 or C 5 ;  Bfrs 1000 per month for officials in Grades C 1 , C 2 or C 3 . The period during which the allowance is granted shall be extended by two years from 1 January 1970 . 2. The corrective factor applicable to pensions in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be as laid down below for the country of the Communities where the recipient of the pension declares his home to be : 100-0%Belgium Federal Republic of Germany France Italy Grand Duchy of Luxembourg Netherlands Article 4 95-9% 105-3% 96-7% 99-2% 97-1%1 . The corrective factors applicable to the remuneration of officials employed in one of the countries or places listed below shall be as follows : Belgium 100-0% Federal Republic of Germany 95-9% France 105-3% If the recipient of the pension declares his home to be in a country other than . those mentioned above, the corrective factor to be applied to his pension shall be that fixed for Belgium. 3 . Council Regulation (EEC, Euratom, ECSC) No 1748/682 of 29 October 1968 altering the corrective factors to be applied in adjustment of officials ' remuneration and pension shall be repealed with effect from 1 January 1969 . except Paris and the Departments of Hauts-de-Seine, Seine-St-Denis, Val ­ de-Marne, Essone , Yvelines and Val ­ d'Oise 112-7% 1 OJ No 47, 24.3.1965, p. 708/65 . 2 OJ No L 269, 5.11.1968 , p . 1 . Official Journal of the European Communities 499 Article 5 Article 66 of the Staff Regulations , as amended by Article 1 of this Regulation. Article 6 This Regulation shall enter into force on 1 January 1969 . Pensions due at the date of entry into force of this Regulation shall be amended as from that date on the basis of the basic salary scale laid down in This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1969 . For the Council The President L. DE BLOCK